     Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 1 of 9 Page ID #:3830




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
11               Plaintiff,
12                      v.                       NOTICE OF ERRATA RE:
                                                 DECLARATION OF F. RAMZI ASFOUR,
13                                               M.D. IN SUPPORT OF DEFENDANT’S
                                                 OPPOSITION TO THE GOVERNMENT’S
14   MICHAEL JOHN AVENATTI,                      MOTION TO TERMINATE AND NOT
                                                 FURTHER EXTEND DEFENDANT’S
15               Defendant.                      TEMPORARY RELEASE [DOCKET NO.
                                                 262]
16
                                                 [UNDER SEAL]
17

18

19

20

21         Comes now H. Dean Steward, counsel for Defendant Michael John Avenatti, and
22   submits this Notice of Errata Re: Declaration in Support of Defendant’s Opposition to
23   the Government’s Motion to Terminate and Not Further Extend Defendant’s Temporary
24   Release [Docket No. 262].
25

26

27

28
     Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 2 of 9 Page ID #:3831




 1         Due to a technology conversion error, the declaration of F. Ramzi Asfour, M.D.,
 2   filed yesterday under seal included as Exhibit A a CV which was missing letters (i.e. the
 3   letter “i”). A true and correct copy of the CV is attached hereto as Exhibit A.
 4

 5
      Dated: September 12, 2020                Respectfully submitted,
 6

 7
                                              /s/ H. Dean Steward
 8                                             H. DEAN STEWARD
 9                                             Attorney for Defendant
                                               MICHAEL JOHN AVENATTI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
     Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 3 of 9 Page ID #:3832




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                EXHIBIT A (CV)
28
Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 4 of 9 Page ID #:3833



                                                                                       F. Ramzi Asfour, M.D.
                                                                               President, Praxis Infectious Diseases
                                                                     Assistant Clinical Professor of Medicine, UCSF
                                                                       120 Ward Street Unit 5010, Larkspur, CA 94939
                                                                          rasfour@praxisid.com | Mobile: 415.963.2697
                                                                                                     www.praxisid.com




EDUCATION
§   Fellowship in Infectious Diseases, University of California, San Diego, 2004
§   Residency in Internal Medicine, California Pacific Medical Center, 2001
§   Doctor of Medicine, New York Medical College, 1998
§   Bachelor of Science in Genetics, University of California, Davis, 1993


LICENCES
§   American Board of Internal Medicine, Diplomate in Infectious Disease, 2004
§   American Board of Internal Medicine, Diplomate #205254, 2001
§   California State Medical License #A71648
§   United States Drug Enforcement Administration Licensed


AWARDS
§   First Ever Physician of the Month, Eden Medical Center January 2016
§   Ortho Biotech Infectious Diseases Scholar, 2003
§   California Pacific Medical Center, Resident of the Year, 2000/2001
§   California Pacific Medical Center, Resident Teacher of the Year, 1999/2000



EXPERIENCE

Telehealth Infectious Diseases, Antimicrobial Stewardship and Infection Prevention
§   Telemedicine Consultant to rural hospitals (Feb 2017-present)
§   Medical Director of Infection Control for a rural hospital (Jan 2016-present)
§   Antimicrobial Stewardship consultant for a rural hospital (Feb 2017-present)
§   Antimicrobial Stewardship and Infectious Control Consultant for 15 Northern California skilled nursing facilities
    (January 2017-present)
§   Founded Praxis Infectious Diseases and Capsid Consulting through which the above services are being provided

Private Practice Infectious Diseases
February 2006-January 6, 2017 (President Nov 2012-Feb 2016), transitioned to be able to focus on Infectious
Diseases Telehealth and still provide in person ID coverage for Diablo Infectious Diseases.

Diablo Infectious Disease Consultative Services Medical Group, Inc.

§   Inpatient Infectious Disease consultation services at seven hospitals in the East San Francisco Bay Region
§   Ran a group of 8 physicians, 3 nurse practitioners and 3 office locations
§   Outpatient Infectious Disease consultation
§   Medical Director of Infection Control at Kindred Hospital S.F. Bay Area (November 2014-May 2016)



F. Ramzi Asfour, MD                                                                                  Page 1 of 5
Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 5 of 9 Page ID #:3834



Assistant Clinical Professor of Medicine, University of California, San Francisco
July 2014-Present

§   Teaching Infectious Diseases to Internal Medicine Residents at Highland Hospital, Oakland

Private Practice Functional Medicine
§   Established Functional Medicine practice and now working with the California Center for Functional Medicine,
    CCFMed.com (May 2016-Present)

Telehealth Infection Control Consultant
August 2011-July 2014 (Volunteer)
Augusta Victoria Hospital, East Jerusalem

§   Provided assistance in the Development of Infection Control Practices
§   Provided remote Infectious Disease Consultation

Consultant
October 2006-2011
World Health Organization

§   Technical Lead for development of the WHO doctor’s training program on HIV for district level clinicians
    o Chaired 2nd development meeting October 2006
    o Provided technical assistance in development of the District Clinicians Clinical Manual
    o TB and HIV training, including curriculum development
§   General Public Health Consultation

Consultant Physician
October 2006-July 2007
Bay Internal Medicine and California Pacific Medical Center, San Francisco

§   Infectious Disease consultation services and Primary Care Internal Medicine with Bay Internal Medicine in San
    Francisco

Medical Officer
August 2005-September 2006
World Health Organization, Geneva

§   Responsible for doctor training in HIV in low resource settings as part of the Integrated Management of Adult and
    Adolescent Illness (IMAI) team
    o Developed and coordinated an international group of HIV care experts, in developing a public health approach
       to doctor training in low resource settings
§   IMAI implementation activities
    o In-country IMAI adaptation work involving partner organizations
    o In-country IMAI doctor training, including mentoring and consulting on difficult cases
    o Expert clinical review of IMAI material, WHO HIV and TB guidelines

Clinical Advisor
July 2004 to August 2005
International Center for AIDS Care and Treatment Programs (ICAP), Mailman School of Public Health, Columbia
University, South Africa




F. Ramzi Asfour, MD                                                                                   Page 2 of 5
Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 6 of 9 Page ID #:3835



§   Responsible for clinical component of ICAP South Africa HIV care and treatment program in the Eastern Cape
    Province:
    o Managed a team of locally hired doctors, nurses, and other health care workers in implementing HIV care and
       treatment programs at various sites
    o Mentored and trained physicians, pharmacists, professional nurses, and other health care workers in the
       management of HIV and infectious diseases
    o Initiated model care and treatment systems
    o Piloted web-based multi-national case discussion group
    o Collaborated with various international organizations in establishing and disseminating guidelines for care and
       treatment of HIV, STIs, and other infectious diseases
    o Consulted on difficult cases throughout the province as resident HIV and Infectious Diseases specialist

Fellow (Infectious Disease Training Program at UCSD)
July 2001-July 2004
Division of Infectious Diseases, University of California, San Diego

§   Coinvestigator, phase I study of L87-0810, an HIV integrase inhibitor
    o Conducted trial at UCSD
    o Submitted protocol to IRB, handled legal filings
    o Communicated with sponsor
    o Recruited, screened, and evaluated patients (recruited more patients than any other site)
    o Presented at CROI 2005
§   International HIV training experience
    o Designed and implemented an HIV training program for hospitals of the National Defense Forces of Ethiopia
    o Lectured and mentored physicians and other health workers in Ethiopia on HIV medicine
    o Consulted on difficult cases in HIV, TB, and other infectious diseases in Ethiopia
    o Lectured visiting developing country physicians on many aspects of HIV care
§   Infection Control Program
    o Designed a model infection control program applicable in multiple developing country settings
    o Implemented program in the Hospitals of the National Defense Forces of Ethiopia
    o Assessed needs, designed program, procured items in country, and implemented a training program with the
        goal of self-sustainability
§   Occupational Exposure Study
    o Conceived and implemented a scientific assessment of risk factors and rates of occupational exposures in
        Ethiopian hospitals
    o Designed survey tool to be applicable in multiple developing country settings
    o Presented at CROI 2004
§   Seroprevalence study
    o Designed and conducted a study of the prevalence of HIV-co-infections in Ethiopia
    o Assed rates of Hepatitis B, Hepatitis C, Visceral Leishmania, and Syphilis
§   Cryptococcal Meningitis study
    o As PI, designed protocol, for multicenter, randomized clinical trail of two oral treatment regimens for
        cryptococcal meningitis
    o Recruited four clinical (military and civilian) sites, and two laboratory sites in Ethiopia
    o Forged alliances among many different institutions and investigators
    o Project currently under review

Resident in Internal Medicine
June 1998-July 2001
California Pacific Medical Center, San Francisco



F. Ramzi Asfour, MD                                                                                  Page 3 of 5
Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 7 of 9 Page ID #:3836



§   Lectured on antiretroviral therapy
§   Designed protocol for continuous renal replacement therapies
§   Researched inpatient management of Diabetes Mellitus

Board Member
July 1999-June 2001
United States Organization for Medical and Educational Needs, San Francisco

§   Organized fundraising efforts
§   Consulted on obtaining medical supplies and medicines and delivering them to needy areas in low resource
    settings

Medical Student
August 1994-May 1998
New York Medical College, Valhalla, New York

§   Volunteer, St. Patrick’s Hospital, Offinso, Ashante Region, Ghana
    o As a senior medical student delivered health care to needy, remote areas
    o Provided general medical care to in and out patients
§   Community Service Volunteer, Quetzaltenango, Guatemala
    o Implemented sanitation and community well-being projects
    o Assisted an Obstetrician in providing general health care to underserved people
§   Director, Adolescent Substance Abuse Program
§   Treasurer, St. Luke’s Medical Society

Health Careers Educator
January-June 1994
Northern Arizona Area Health Education Center, Flagstaff, AZ

§   Promoted awareness of health-related issues on Navajo and Hopi Indian Reservations
§   Recruited youth in underserved areas into the health professions

Student
September 1998-June 1993
University of California, Davis

§   Major in Genetics
§   Focus in International Development
§   President Model United Nations
§   Research Intern, Department of Microbiology
    o Characterized nuclear binding protein of Anagrapha facifera nuclear polyhedrosis virus
    o Studied it for use in biologic control for cotton crops
§   Laboratory Intern (Chemistry and Virology), California Veterinary Diagnostic Laboratory, Davis, CA
    o Researched correlation between bovine serum selenium concentrations and whole blood selenium levels
    o Performed assays to diagnose viral infections in pathologic specimens




F. Ramzi Asfour, MD                                                                               Page 4 of 5
Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 8 of 9 Page ID #:3837



PUBLICATIONS

Asfour FR, Waring N, Montgomery L, Link Between Patients with Likely Celiac Disease and Positive Serology for
Lyme Disease. International Celiac Disease Symposium, 2019, Paper number P3-08.

Beshay S, Asfour FR, Ismail, Khalila. Reducing Fluoroquinolone use in the Inpatient and Emergency Department.
CSHP 2018 Seminar, San Diego, 2018.

Asfour F, McHarry K, Zolfo M, Mack K. The Need to Implement Ongoing Competency Assessment in HIV care. 15th
Ottowa Conference, Kuala Lumpur, March 2012.

Asfour FR, and Haubrich R. Non Nucleoside Reverse Transcriptase Inhibitor Resistance. Chapter 12 in Reverse
Transcriptase Inhibitors, 2005, Humana Press.

Asfour FR, Zimase N, Macharia D, Hoffman N, and Stender S. Ethical Dilemmas in Implementing an Antiretroviral
Therapy Program in Rural Areas of the Eastern Cape Province, South Africa. Abstract MoPe11.1C26, 3rd IAS
Conference, Rio, July 2005.

Little, S, Durasno, G., Schooley, R, Haas D, Kumar P, Hammer S, McMahon D, Squires K, Asfour R, Richman D,
Chen J, Saah A, Leavitt R, Hazuda D, and Nguyen B. Antiretroviral Effects of L-000870810, a Novel HIV-1 Integrase
Inhibitor, in HIV-1 Infected Patients, Abstract 161, 12th CROI, Boston, 2005.

Asfour FR, Chun HM, Bezabih, M, Belayneh F, Tetemke T, Abebe Y, Abraham Y, Matsumoto K, Haubrich R,
McCutchan JA, Shaffer R, and Kifle A. A survey of Occupational Exposures in Hospitals in Ethiopia, Abstract #V-31,
11th CROI, San Francisco, 2004.




F. Ramzi Asfour, MD                                                                                Page 5 of 5
     Case 8:19-cr-00061-JVS Document 273 Filed 09/12/20 Page 9 of 9 Page ID #:3838




 1                                CERTIFICATE OF SERVICE
 2

 3
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of

 4   age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 5
     am not a party to the above-entitled action. I have caused, on September 12, 2020, service
 6

 7   of the defendant’s:

 8     NOTICE OF ERRATA RE: DECLARATION OF F. RAMZI ASFOUR, M.D. IN
     SUPPORT OF DEFENDANT’S OPPOSITION TO THE GOVERNMENT’S MOTION
 9    TO TERMINATE AND NOT FURTHER EXTEND DEFENDANT’S TEMPORARY
                        RELEASE [DOCKET NO. 262]
10
     on the following party, using the Court’s ECF system:
11

12

13
     AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
14

15

16   I declare under penalty of perjury that the foregoing is true and correct.
17
     Executed on September 12, 2020
18

19                                           /s/ H. Dean Steward
20                                           H. Dean Steward
21

22

23

24

25

26

27

28
                                                   2
